DETAILED ACTION
Acknowledgements
	The applicant’s remarks, filed on 10/29/2021, regarding to the 112f claim interpretation are noted.  The examiner maintains that the identified limitations meet the 3-prong test for means-plus-function language.  
	The amendments to the claims, filed on 10/29/2021, have obviated most of the claim objections.  It is clear that the “first connector” and “second connector” should read “the first distribution connector” and “second distribution connector” respectively.  Accordingly, the remaining recitations of “first connector” and “second connector” in claim 1 (lines 13 and 16) are amended below to provide proper antecedent basis for the recitations of “the first distribution connector” and “the second distribution connector”.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
On line 13 of claim 1, “a first connector” has been replaced by --a first distribution connector--.
On line 16 of claim 1, “a second connector” has been replaced by --a second distribution connector--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner found the following arguments, presented by the applicant in the response filed on 10/29/2021, to be persuasive.  See the arguments starting on page 13 (par. beginning “In view of Boston and Ramey,…” and ending on page 16 (par. beginning “For a claim to be rejected for obviousness,…”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783